Citation Nr: 1336729	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  08-26 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for a higher level of aid and attendance under the provisions of 38 U.S.C.A. § 1151 due to VA medical treatment in July and August 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2010.  A transcript of this hearing is of record.

This case was previously before the Board in December 2010 and October 2012, when, in pertinent part, the current appellate claim was remanded for further development.  Although further delay is regrettable, for the reasons discussed in greater detail below, the Board finds that additional remand is necessary in this case.  Consequently, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

The Veteran essentially contends that he suffered additional disability to his existing quadriplegia due to VA treatment in 1999, after medical personnel attempted to reposition him using his halo head frame.  He maintains that he had some use of his upper extremities prior to his hospitalization in July 1999, and that he has had no use of his upper extremities and requires assistance from others for daily routine care since that incident. 

The Board remanded this case, in part, to obtain a competent medical examination/opinion regarding the merits of the Veteran's 38 U.S.C.A. § 1151 claim.  The record also reflects that such opinions were promulgated in March 2012, May 2012, and May 2013.  However, as detailed in the Board's October 2012 remand, the first opinion (March 2012) was incomplete and in the second (May 2012) the provider considered herself unqualified, suggesting instead the question be referred to a spinal cord injury specialist.  The May 2013 provider did promulgate an opinion on this case, but, as noted by the Veteran's accredited representative in an August 2013 statement, the report reflects this provider is a nurse practitioner and the Board's remand specified that the opinion should be promulgated by a neurosurgeon.  The representative also asserted that the opinion stated there was "no objective evidence" of complications or deterioration beyond the natural progression of the Veteran's disability, but the Veteran had provided the testimony of several VA medical professionals who knew him before the 1999 VA medical treatment(s) and who detailed his declining function.  Therefore, it was contended that the May 2013 VA medical opinion was inadequate, and not in compliance with the Board's remand directives, and should be remanded for a new opinion or an independent medical expert's opinion pursuant to 38 C.F.R. § 3.328.

The United States Court of Appeals for Veterans' Claims (Court) has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders; and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board's October 2012 remand directives did specify that the opinion be promulgated by a neurosurgeon, and the author of the May 2013 VA medical opinion is identified as a nurse practitioner.  Moreover, the Veteran's representative also submitted an August 2013 statement from a VA nurse relating the Veteran's decline in functionality since 1999.  Although the representative did waive initial agency of original jurisdiction (AOJ) consideration of such evidence pursuant to 38 C.F.R. § 20.1304(c), the Board notes that this evidence was not considered at the time the May 2013 VA medical opinion was promulgated.  

In view of the foregoing, the Board must concur that the May 2013 VA medical opinion is not in accord with the October 2012 remand directives, and is inadequate for resolution of this case.  Therefore, a remand is required in order to ensure that an adequate medical opinion is promulgated in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  To comply with the Board's October 2012 Remand instructions, which sought an opinion from a specialist as recommended by the May 2012 VA opinion provider, forward the claims file to a spinal cord injury specialist or a neurosurgeon for review and an opinion as to whether the Veteran has additional disability due to VA treatment in July/August 1999, and whether any identified additional disability resulted in the need for a higher level of aid and attendance than existed prior to the surgeries.  The opinion provider should indicate that the claims folder was reviewed.  If deemed necessary, the Veteran should undergo a VA examination and/or appropriate diagnostic testing.  

The opinion provider should render an opinion as to whether it is at least as likely as not that the Veteran has additional disability due to VA treatment in July/August 1999, and, if so, a description of that disability should be provided as well as whether the additional disability resulted in the need for a higher level of aid and attendance than was present prior to the surgeries.  It would be helpful if the opinion provider included a discussion of the natural progression of the effects of the Veteran's disability over time. 

A fully articulated medical rationale for the opinion expressed should be set forth in the report. The opinion should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

If the opinion provider is unable to offer the requested opinion, it is essential that the reason for this be explained.  

2.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in May 2013, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


